DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/22.
Applicant’s election without traverse of claims 1-15 in the reply filed on 5/6/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 16-18 directed to method non-elected without traverse.  Accordingly, claims 16-18 have been cancelled.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for forming a fiber composite preform, wherein the fiber composite preform includes a web and at least one a flange and a bend in the preform along a longitudinal axis of the preform, the method comprises:

laying a laminate on tooling, wherein the laminate includes longitudinal edges and transverse edges, and the tooling includes a male part comprising a first surface and at least one lateral wall, wherein a portion of the laminate laid-up on the first surface forms the web of the preform and a portion of the laminate laid-up on the at least one lateral wall forms the at least one flange,
securing the transversal edges of the laminate to the first surface and the at least one lateral wall such that the laminate is held under tension over the tooling; and
while the laminate is held under tension, bending the laminate and the male part with respect to a longitudinal direction of the male part to form the bend in the preform.

Pham (US 2006/0108057), Chapman (US 2017/0008217) and Barroso teach a method comprising laying a laminate on tooling, wherein the laminate includes longitudinal edges and transverse edges, and the tooling includes a male part comprising a first surface and at least one lateral wall, wherein a portion of the laminate laid-up on the first surface forms the web of the preform and a portion of the laminate laid-up on the at least one lateral wall forms the at least one flange, securing the transversal edges of the laminate to the first surface and the at least one lateral wall such that the laminate is held under tension over the tooling. The references do not teach a method for forming a fiber composite preform, wherein the fiber composite preform includes a web and at least one a flange and a bend in the preform along a longitudinal axis of the preform, while the laminate is held under tension, bending the laminate and the male part with respect to a longitudinal direction of the male part to form the bend in the preform. The references teach creating a laminate in a static structure. It would not have been obvious to one of ordinary skill in the art to bend the tooling device as this would destroy the device itself. The prior art teaches away from any bending process and therefore would not have been obvious to include since it is the opposite of the purpose of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748